Per Curiam.
The defendant was convicted of an atrocious assault and battery committed upon one Ralph Powers on the 30th of March, 1921. The defendant files seven specifications of canses and reasons for reversal, which are argued under four heads in the brief, all relating,to alleged errors in the charge of the trial court. We think the criticism of the charge is not justified by what the court said; one only requires comment, that part of the charge criticised in which it is said: “If the evidence satisfies you that-he hit him on the head with the club and the result was this wound in the head, yon ought to find him guilty. If it does not satisfy you, you ought to find him not guilty.” But this must he read with that other part of the charge, when the court said: “If the evidence satisfies you beyond all reasonable doubt that he did, then you ought to find him guilty. If the evidence does not satisfv yon beyond all reasonable doubt, you ought to find him not guilty.”
Finding no error in the record, the judgment of the Passaic County Quarter Sessions is affirmed.